Citation Nr: 1714574	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-04 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 2007.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied entitlement to service connection for hypertension and sleep apnea.

In March 2015 the Board denied the Veteran's claim of entitlement to service connection for sleep apnea and remanded the claim of entitlement to service connection for hypertension.  The Veteran appealed the denial of service connection for sleep apnea to the United States Court of Appeals for Veterans Claims (Court), which, in January 2016, through a Joint Motion for Remand (JMR), vacated the Board's denial and remanded the matter back to the Board for additional development.  The Board again addressed the sleep apnea issue (on remand from the Court) and the hypertension issue (not from the Court, but having returned to the Board from remand to the RO) in a May 2016 decision in which both issues were remanded to the RO for additional development.  During the processing of that remand, the RO issued a rating decision in November 2016 granting service connection for sleep apnea, fully resolving that issue with a complete grant of the benefit sought.  The only issue currently remaining in appellate status is the matter of entitlement to service connection for hypertension.  The Board is satisfied that there has been substantial compliance with its remand directives with regard to the hypertension issue.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hypertension was initially manifested more than two years after his military service, and is not shown to be related to his military service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R.  §§ 3.303, 3.307. 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some specifically listed chronic diseases (hypertension amongst them) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation of the chronic disease.  The regulations provide that when the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mmHg systolic and 90 mmHg diastolic to as high as 200 mmHg systolic and 110 mmHg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012).  For VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mmHg or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's contentions have repeatedly featured his assertion that his hypertension pathology either had its initial onset during active duty service or is otherwise etiologically linked to his military service.  The Board finds that the probative evidence of record indicates that the Veteran had predominantly normal blood pressure readings throughout his military service and that neither the Veteran nor trained medical professionals believed that the Veteran had developed hypertension at any point during service, including at the time of his separation from service.  The Veteran's hypertension is shown to have had its onset more than two years after the Veteran's separation from service, and the competent medical evidence shows that there is no medical basis for linking the post-service hypertension diagnosis to the Veteran's military service.

The Veteran's January 2011 filing of this claim specifically asserts that his "High Blood Pressure" began on March 28, 2005.  He further stated: "My blood pressure readings have been consistently high since I was on active duty (Mar 2005).  I've been told that I have to take blood pressure medication for the rest of my life to ensure blood pressure remains at optimal levels."  The Veteran's September 2011 notice of disagreement did not add further detail to his contentions (it discussed his ongoing post-service treatment for hypertension).  At the November 2012 VA examination conducted in connection with this appeal, the Veteran told the VA examiner that "while in US Navy had consistent elevated BP-- was told at discharge may have HTN.  Went to civilian MD ... and diagnosed with HTN in 2010."  The Veteran's February 2013 substantive appeal submission included his statement that: "I've had high reading since 2004 documented in my medical records," and that "All of my health care providers at the time agreed that the readings were high but told me I'm young enough and to keep an eye on it."  The Veteran described that when he retired he was prescribed medication for hypertension.

The Veteran's representative submitted written argument in March 2013 directing attention to "blood pressure readings noted in his service medical records on the following dates: July 25, 2006 (156/98), October 6, 2005 (145/88), November 21, 2005 (190/48), Jan. 1, 2006 (144/94), and May 22, 2006 (155/77)."  The Board finds that it is unclear which service records correspond to some of the representative's references, especially as many of the blood pressure reports are hand-written and sometimes difficult to precisely decipher.  The Board notes that the representative's citation of a blood pressure reading of 156/98 might be intended to refer to a service report from July 2005 with that reading, whereas July 2006 reports appear to show 133/84 and 124/63.  The cited October 2005 reading noted by the representative matches the Board's review of the evidence.  The Board reads the November 21, 2005 service record's notation as actually showing "140/98," rather than 190/48.  The Board is uncertain of what blood pressure report is referenced by the representative's mention of a  January 1, 2006 record, but observes that the Veteran had blood pressure recorded at the cited figure of 144/94 (although not entirely clear from the writing) in a November 2006 service report.  The cited May 2006 reading noted by the representative matches the Board's review of the evidence.  In any event, the Board's review of the evidence matches the substance of representative's assertion: the Veteran had instances of increased blood pressure during service, including instances where a blood pressure reading exceeded the numeric threshold portion of the VA definition for hypertension (setting aside the matter of the need to confirm with readings taken two or more times on at least three different days).

The Veteran's representative also argued that "noted under chronic illnesses was hyperlipidemia which goes hand and hand with hypertension."  The March 2013 brief also cites a website publication of a news entry from the IDEA Fitness Journal, Volume 1, Issue 3 (www.ideafit.com/fitness-library/hypertension-and-hyperlipidemia-go-hand-in-hand) to support the assertion that the described presence of hyperlipidemia during service suggests the presence of hypertension during service; the Board notes that the cited article actually describes: "People with high blood pressure are more likely also to have untreated or insufficiently treated cholesterol problems, according to a Mayo Clinic-led study published in the June 28 issue of Archives of Internal Medicine."  Thus, the evidence identified by the Veteran's representative discusses a medical finding that is different than the representative's characterization; the cited evidence does not indicate that a finding of hyperlipidemia in a patient is indicative of the presence of hypertension.

The Board also notes that the March 2013 brief cites medical literature from internet sources indicating that "prehypertension" is a term used to describe the presence of systolic blood pressure of 120 or above and/or diastolic blood pressure of 80 or above.  

A March 2015 brief from the Veteran's representative asserts that the Veteran recalls that he "was told after repeatedly high blood pressure readings during active service period that he would eventually be prescribed hypertension medication."  The representative directs attention to "a history of systolic blood pressure readings of over 140 during active military service period."

A March 2016 brief from the Veteran's representative asserts that the Veteran's "blood pressure readings in service were consistently high and that he was told he would be on blood pressure medication the rest of his life."  The brief also argues "that the onset of his hypertension was while on active duty and that the continuity of symptomatology in-service [and] now post[-]service persisting, warrant[s] service connection in the absence of more from VA to refute his arguments, where the veteran's lay evidence describes the material and relevant facts as to his disability observed while on active duty."

The Veteran's relevant STRs contain many dozens of noted blood pressure readings without any noted medical finding of hypertension.  The Veteran's STRs also do not otherwise show that blood pressure testing revealed findings meeting the VA definition of any form of hypertension.  At no point was the Veteran's systolic blood pressure shown to be 'predominantly' 160mm or greater with confirmation by readings taken two times on at least three different days.  At no point was the Veteran's diastolic blood pressure shown to be 'predominantly' 90mm or greater with confirmation by readings taken two times on at least three different days.

The most significant in-service notation most potentially supportive of the Veteran's claim is a July 29, 2005 medical report that notes blood pressure readings of 154/99 and 156/98 that was noted to suggest a possible "B/p issue," with it further noted that the Veteran "[n]ormally has no problem [with] HTN."  A follow-up was arranged.  The Board notes that three days prior the notation of high blood pressure, a July 26, 2005 medical report had noted blood pressure of only 116/78, below the VA thresholds for hypertension, consistent with prior blood pressure measurements of record.  Eleven days following the notation of high blood pressure, an August 9, 2005 medical report noted blood pressure of only 125/79.  Both of the July 2005 high blood pressure readings are from the same day, and the multiple other blood pressure readings from the same two-week period show blood pressure that was well below the thresholds of the VA definition of hypertension.  Blood pressure readings from October 2005 were 145/88 and 138/66, neither meeting the VA definition of hypertension.  Subsequent blood pressure readings featured 140/98 and 140/88 (November 2005), 144/66 (December 2005), and 144/76 (January 2006).  The Board notes that one of the readings from November 2005 featured diastolic blood pressure in excess of 90mm, but hypertension was not confirmed in the other blood pressure testing; the Board cannot conclude that the Veteran's blood pressure readings 'predominantly' met the VA thresholds for the definition of hypertension.  There is no indication that the Veteran was receiving treatment to lower his blood pressure during service, nor is there any indication that the Veteran was otherwise medically diagnosed with hypertension during service.  The Veteran's subsequent blood pressure readings during service likewise failed to qualify as any form of hypertension under the VA definition.

The Board notes that the Veteran was examined for separation/retirement from active service in February 2007.  His blood pressure at that time was 142/88 which, like his other blood pressure readings from around this time and earlier, fell short of the threshold for VA's definition for any form of hypertension.  A service dental examination report from the same month shows blood pressure of 115/63.  The service treatment records present no suggestion that the Veteran was diagnosed or treated for hypertension.

The Board notes that a multitude of medical history questionnaires completed by the Veteran during service show that he responded to inquiries concerning any history of high blood pressure or hypertension by denying that he had ever had high blood pressure or hypertension.  It is highly significant that the Veteran's responses on the February 2007 separation examination medical history questionnaire likewise denied having ever had "High or low blood pressure," and the Veteran denied having any history of hypertension on numerous dental history questionnaires including in July 2004, May 2005, June 2006, and February 2007.  The Board notes that the Veteran's contemporaneously documented denial of any knowledge of high blood pressure near the conclusion of his active service conflicts with later statements made in support of this appeal in which he suggests that medical providers told him during service, since 2004 or 2005, that he had problematic high blood pressure that would require medical attention for the rest of his life.

A March 2007 VA medical examination conducted prior to the Veteran's retirement/separation from service shows that a complete examination included evaluation of the Veteran's blood pressure at the time.  The Veteran's blood pressures were 139/68 (standing), 132/44 (sitting), and 139/46 (lying).  There was no diagnosis of hypertension nor any suggestion of any concern with blood pressure problems.

Post-service medical records do not present any indication that the Veteran was diagnosed with hypertension within a year following his May 2007 separation from active duty service, nor does the post-service medical evidence otherwise indicate the onset of hypertension within a year following separation.  The Veteran's submission of a VA Form 21-4142 identifying the non-VA providers of his medical treatment for high blood pressure states that he began receiving treatment from one of the providers (Sharp Rees Stealy Medical Group) in June 2008, and the other (Tricare Outpatient Clinic) in March 2010.  The Veteran would later indicate treatment at Sharp Rees Stealy Medical Group beginning in July 2007 (in one of the authorizations associated with the records obtained in July 2016); however, no treatment for high blood pressure or hypertension within a year of separation is documented in the records obtained from the identified providers.

The claims-file includes the Veteran's records obtained from Sharp Rees Stealy Medical Group showing treatment for hypertension, but none indicating that the Veteran's hypertension manifested within a year of his separation from service.  These reports include a May 2008 report in which the Veteran presented for urgent care concerning head/sinus/chest congestion; a blood pressure reading was taken and recorded as 123/71.  The records obtained from this provider do not otherwise indicate an etiological link between the Veteran's hypertension and his military service, nor onset within one year following service.  A February 2009 report shows blood pressure of 142/69 when the Veteran was evaluated for body-aches and chills.  As discussed further below, elevated blood pressure was later noted in July 2009, and a diagnosis of hypertension made in January 2010.

The Veteran's records obtained from Tricare likewise show that the Veteran has been treated for hypertension, but with no indication of onset of hypertension within a year of separation and no indication of an etiological link between the Veteran's hypertension and his military service.  An October 2010 medical treatment entry from Tricare shows that the Veteran was being evaluated for hypertension, noting that the Veteran had "intermittent elevation of BP while on active duty," and "has had dental appointments this year with elevated BP."  The report summarizes that "from 4-8-10 to the present he has had four readings ranging from 130-157/78-93," and goes on to describe the Veteran's medical treatment and management.  The diagnosis of hypertension was assessed in this and subsequent reports from this provider.

No diagnosis of hypertension is otherwise indicated in any medical evidence, including private and VA medical records (nor any medical record from any source) for more than two years following separation from active service.

The Board finds that the contents of the Veteran's service treatment records weigh significantly against finding that the Veteran had hypertension under the VA definition during his military service; the evidence reflects that neither trained medical professionals nor the Veteran himself believed that he had hypertension during his military service, and the multitude of blood pressure readings documented in the record do not otherwise show hypertension as defined by 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Furthermore, no competent medical evidence from service or post-service suggests that the Veteran had hypertension during service.

Although the probative evidence weighs against the Veteran's theory of entitlement to service connection for hypertension on the basis of alleged in-service onset of hypertension, there are other avenues of potential entitlement to service connection for hypertension for the Board's consideration.  If the Veteran were shown to have had onset of hypertension within a year of his separation from service, he would be entitled to service connection for hypertension as a chronic disease under 38 C.F.R. § 3.307(a) and 3.309(a).  However, review of the record fails to reveal any documentation of a diagnosis of hypertension or blood pressure readings meeting the VA definition of any form of hypertension during the year following the Veteran's May 2007 separation from active duty service.

The Veteran was afforded a VA examination in November 2012 for the purpose of obtaining a medical opinion assessing the likelihood that the Veteran's hypertension may be etiologically related to his military service.  The November 2012 VA examination report with a medical opinion is of record along with two clarifying addendums to that opinion from July 2015 and August 2016.  The November 2012 report confirms that the Veteran has a current diagnosis of hypertension meeting the full VA criteria for such a diagnosis; the VA examiner noted that the date of the hypertension diagnosis was "2010."  The VA examiner noted that during the examination the Veteran described his pertinent history as follows: "Per veteran stated that while in US Navy had consistent elevated BP-- was told at discharge may have HTN.  Went to civilian MD ... and diagnosed with HTN in 2010."  At the time of the November 2012 VA examination, the Veteran's blood pressure was recorded at 184/89, 188/108, and 184/90.  The VA examiner also noted "Home BP readings 158/95, 152/85, 144/80, 148/93."  After review of the claims-file, the VA examiner opined that the Veteran's hypertension was "less likely than not (less than 50 percent probability)" incurred in or caused during the Veteran's military service.  This medical opinion was presented with a rationale discussing the Veteran's in-service blood pressure readings to conclude that "Veteran did not have hypertension during service."

The Board's March 2015 remand of this appeal noted that the November 2012 VA medical opinion failed to address the Veteran's more elevated in-service blood pressure readings, and found that the opinion was thus inadequate.  Upon remand, a further VA medical opinion on the matter was obtained in July 2015.  In the July 2015 report, the author described review of the claims file in addition to a telephone interview of the Veteran; the author explained: "after reviewing all the evidence, I called the Veteran and read all the data in this report to him.  He confirmed that there was no additional evidence and that I had accurately recorded all the events re: his BP."  The VA examiner concluded that "It is NOT at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension either began during or was otherwise caused by his military service."  The authoring medical doctor provided a rationale explaining that "[a]t entry into the Navy and during his entire active duty until discharge virtually every recorded BP was normal (i.e. <140/90)."  The VA examiner did acknowledge that some of the Veteran's in-service blood pressure readings were higher than the normal range, although with some apparent harmless confusion regarding the date and specifics of one of these instances (he appears to confuse a November 2005 treatment report with an October 2005 treatment report, and possibly misread the unclear handwriting of the precise blood pressure figure).  Significantly, The VA examiner correctly states that the noted instances of elevated blood pressure were incidental to treatment for problems causing the Veteran acute pain.  The Board observes that a handwritten blood pressure reading not discussed by the VA examiner is a November 2006 service report that might be read as 144/94 or possibly 144/44; it does not appear that the VA examiner interpreted this notation as an instance of elevated blood pressure.  To the extent that the report's notation may have been intended to note blood pressure of 144/94, the Board notes that it was also associated with the presence of specifically noted lower back pain at the time, consistent with the VA examiner's characterization of the in-service instances of significant elevated blood pressure readings.  The Board finds that the VA examiner's discussion is substantially consistent with the evidence of record.

The VA examiner further notes that a July 2005 report noted that the Veteran denied having any prior problems with blood pressure, and that no hypertension diagnosis was provided or warranted on the available information.  The VA examiner further notes that the Veteran's February 2007 separation examination report shows that the Veteran was not diagnosed with hypertension and that his blood pressure reading at that time did not warrant such a diagnosis, and that the Veteran denied any history of high blood pressure at the time of the separation examination.

The VA examiner also notes that the blood pressure readings documented on the March 2007 VA examination report near the Veteran's separation from service were "clearly NOT DIAGNOSTIC of HTN."  The VA examiner noted, consistent with the Board's own review of the record, that the Veteran's earliest documentation of a diagnosis of hypertension is in a January 2010 report from Sharp Rees Stealy Medical Group, and the VA examiner notes that earlier blood pressure readings did not support making the diagnosis earlier.  The VA examiner discusses, also consistent with the Board's own review of the file, that the January 2010 diagnosis was given by a Dr. Greene following observation of blood pressure readings beginning with a July 2009 reading of 140/98 (with no indication in any record that a hypertension pathology was established prior to that time).

The July 2015 VA medical opinion concluded that the Veteran "clearly DID NOT have sustained or diagnosed HTN while on active duty although he had two isolated high BPs when he had acute pain and a slightly elevated systolic BP ... on a single reading at discharge in February 2007."  The VA examiner again directs attention to the Veteran's blood pressure readings at his March 2007 pre-discharge VA examination that the opinion emphasizes were "NOT DIAGNOSTIC OF HTN."  The opinion directs attention to the fact that the first confirmed and medically diagnosed blood pressure reading supporting a diagnosis of hypertension was completed in January 2010, "32 months after discharge...."  On this basis, the July 2015 VA medical opinion concludes that "it is NOT at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension either began during or was otherwise caused by his military service."

The Board's May 2016 remand found that the July 2015 VA medical opinion was inadequate for the purposes of appellate review of this claim because "the examiner only based his negative opinion on the finding that there was no diagnosed hypertension while on active duty."  A new addendum to the medical opinion was obtained in August 2016.  The August 2016 addendum shows that the examiner/author reviewed the pertinent evidence of record and also conducted an in-person examination of the Veteran.  The diagnosis of hypertension was again confirmed with a diagnosis date of 2010.  The examiner again discussed the Veteran's "sporadically high BPs while on active duty."  The VA examiner explains that the Veteran "never met the criteria for HTN during active duty....  [H]e was normotensive throughout his entire military career and was not diagnosed definitively with HTN until at least 2-1/2 to 3 years post separation."  In this regard, the Board notes that the VA examiner's opinion cited details of the Veteran's post-service history, and did not rely only upon the absence of an in-service diagnosis to draw a conclusion.  The VA examiner directed attention to the previously discussed evidence of record, and concluded: "[The Veteran] clearly DID NOT have sustained or diagnosed HTN while on active duty although he had two isolated high BPs when he had acute pain and a slightly elevated systolic BP ... on a single reading at discharge in February 2007."

The Board finds the discussed analysis and the conclusion of the VA medical opinion to be highly probative evidence in this case.  The VA medical opinion has been presented by a medical doctor competent to provide such an opinion, informed by review of the pertinent evidence of record as well as interview and examination of the Veteran.  The VA opinion explains a rationale for the conclusions drawn with a discussion of pertinent aspects of the evidentiary record, including accounting for the Veteran's sporadically elevated blood pressure readings amongst predominantly normal blood pressure readings during and until more than two years following separation.  There has been no suggestion of a basis for linking the hypertension diagnosed more than two years after service with any aspect of the Veteran's service that was not addressed by the VA medical opinion, as amended.  The VA medical opinion is thus probative evidence that the Veteran's hypertension is not etiologically linked to his military service.  As there is no contrary medical opinion or other evidence directly contradicting this conclusion, the Board finds that the VA medical opinion persuasive.

The Board notes that the earliest instance of recorded blood pressure in these records that supported the diagnosis of hypertension was the July 2009 report of Dr. Greene showing blood pressure of 140/98, with Dr. Greene eventually diagnosing hypertension in January 2010.  This is more than two years following the Veteran's separation from service, and was preceded by blood pressure recordings that were below the VA threshold for hypertension.  Medical evidence refers to medical attention for hypertension in 2010, with the diagnosis apparently based upon observations beginning in July 2009, but no earlier.  The Board finds that the service treatment records and post-service medical evidence present probative contemporaneous evidence indicating that the Veteran did not have onset of any diagnosed chronic hypertension during military service or for more than two years thereafter.  The contemporaneous evidence of record, documenting medical findings and the Veteran's symptom complaints, indicate that neither the Veteran nor trained medical professionals believed that any chronic hypertension had manifested during active service or for two years thereafter.  The competent medical evidence indicates that the Veteran's documented blood pressure data history does not support identifying onset of hypertension earlier than this, and the Veteran has not credibly identified any event or information that would otherwise indicate an earlier onset of hypertension.  This period of more than two years following the Veteran's separation from active duty service without evidence of complaint or treatment for hypertension is one factor that weighs against the Veteran's claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

There is otherwise no clinical evidence or medical opinion linking any hypertension to service.  Neither the Veteran's statements nor any evidence of record suggests any detail of service alleged to be causally responsible for hypertension which was first medically shown to have manifested more than two years after service.

The Board notes that the Veteran's representative has asserted, in his March 2016 brief, that he has experienced some manner of continuity of symptomatology of hypertension since service such that service connection may be warranted; hypertension is a chronic disability to which the provisions of 38 C.F.R. § 3.303(b) apply.  See 38 C.F.R. § 3.307(a), 38 C.F.R. § 3.309(a).  The Board has found that no chronic hypertension has been shown during service or within the presumptive one-year period following, so presumptive service connection for the later-diagnosed hypertension is not warranted on the basis of the onset of a chronic disability shown during service under 38 C.F.R. § 3.303(b).  To the extent that the Veteran's sporadic elevated blood pressure readings may be argued to suggest a showing of hypertension in which only the chronicity of the diagnosis is in question, such a situation is one where a continuity of pertinent symptomatology after discharge may support a claim for service connection.  See 38 C.F.R. § 3.303(b); Walker, supra.  However, in this case there is no clearly identified symptomatology associated with the Veteran's elevated blood pressure during service nor any such symptomatology shown within the presumptive one year period following service; there is no continuity of any pertinent symptomatology shown to link the post-service diagnosis of hypertension to any aspect of service (such as elevated blood pressure readings).

Although the Veteran's representative has made an assertion of continuity of symptomatology, there is otherwise no description or indication of record identifying such symptomatology.  Absent evidence otherwise establishing a nexus between the post-service diagnosis and military service, continuity of symptomatology is required in a service connection claim for a chronic disability where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  There is no showing of chronic hypertension during service, no evidence establishing nexus between service and the post-service hypertension diagnosis, and no showing of a continuity of pertinent symptomatology of hypertension.  Accordingly, the Board concludes that service connection is not established for hypertension in this case.

The Board notes that the March 2016 brief of the Veteran's representative argues that service connection should be awarded in this case on the basis of "the veteran's lay evidence describ[ing] the material and relevant facts as to his disability observed while on active duty."  The Veteran denied having any history of high blood pressure throughout service, including in his February 2007 separation medical history questionnaire.  To the extent that the Veteran and his representative suggest that the Veteran recalls experiencing hypertension during active duty service and recalls a continuity of hypertension thereafter, the Board finds that this testimony is contradicted by contemporaneous medical records.  The Veteran is competent to observe and report his own symptoms to the extent that they may be observable to the senses of a layperson.  However, the Veteran does not describe any lay observable symptoms which may serve as the basis of identifying high blood pressure or a diagnosis of hypertension during service or thereafter; it appears that the Veteran's representative's assertion reflects the Veteran's recollection (as stated in his January 2011 claim) that medical providers have told him his blood pressure has been "consistently high since I was on active duty (Mar 2005)."  However, that assertion is contradicted by the most probative evidence of record showing that the Veteran did not have consistently high blood pressure nor any medical notation of hypertension until more than 2 years following service, and that the Veteran himself denied any knowledge of ever having high blood pressure at the time of his February 2007 separation medical history questionnaire.

The Veteran is competent to recall the occurrence of his own receipt of medical treatment.  However, such recollections alone cannot establish a medical fact such as a finding or diagnosis indicative of chronic hypertension in the past.  The Board finds that the Veteran's retrospective statements recalling a continuity of hypertension from the time of his service onward are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His retrospective account of a continuity of hypertension is self-serving (if accepted, it would support his appeal for service-connected disability benefits for hypertension).  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

Most significantly, the Veteran's account in this regard is a retrospective statement inconsistent with probative contemporaneous evidence including the Veteran's own reports to medical professionals during the pertinent time.  The probative contemporaneous medical evidence shows that the Veteran had blood pressure predominantly within normal limits during service (with only sporadic exceptions) and following service until more than two years after separation.  Additionally, the Veteran himself denied any history of high blood pressure problems in multiple medical history questionnaires of record, including at separation from service.  The Board must find that the Veteran's assertion that he has had a continuity of hypertension since his active duty service is not credible or persuasive in light of the contrary evidence; the most probative evidence, including medical evidence and the Veteran's own responses to medical history questionnaires, shows that no actual or perceived blood pressure problems manifested during service or until more than two years following service.  For the aforementioned reasons, the appellant's statements are considered not credible.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of appellant's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).

The Board notes that the sporadic elevated blood pressure readings from service have been medically explained to be acute, generally associated with his experience of pain from other injuries or conditions, and medically non-diagnostic of hypertension.  There is no medical evidence of record indicating that the sporadic elevated blood pressure readings during service represented the onset of hypertension or are etiologically linked to his hypertension diagnosed more than two years following separation.  The only medical opinion of record addressing the matter clearly explains that the sporadic in-service readings of elevated blood pressure do not constitute a basis for finding that the Veteran's current hypertension diagnosis had onset during service or was otherwise caused during service.

The Veteran's lay assertions that his hypertension is otherwise related to service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between hypertension and remote service, in the absence of any evidence of a continuity of symptoms during the intervening period, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted or identified any competent medical evidence indicating that a current hypertension diagnosis may be etiologically linked to his military service.

The Board understands the Veteran's belief that the onset of his hypertension is related to his military service.  The Board recognizes that the Veteran served on active duty for nearly 22 years and was diagnosed with hypertension less than three years thereafter; his belief that the hypertension is related to service is reasonable.  The Board is bound to apply the laws and regulations as they apply to the case, and the Board must rely upon the competent medical evidence to resolve questions of a medical nature.  In this case, because the Veteran's hypertension is not shown by medical evidence to have had its onset during service or within the presumptive one-year period following service, and because the competent medical evidence indicates that the Veteran's current hypertension is not medically considered to be etiologically linked to service, the Board is unable to find that the criteria for an award of service connection are met in this case.  The Board wishes that an outcome more favorable to the Veteran could have been reached.

In summary, the record shows that hypertension became manifest more than two years after the Veteran's service and is not shown by the competent medical evidence of record to be related to his service.  The probative evidence, featuring the only competent medical opinion evidence addressing the medical questions in this case, indicates that the Veteran's current hypertension did not have onset and was not otherwise caused during his military service.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Hence, the benefit of the doubt doctrine does not provide a basis for a grant in this case, and the claim must be denied.


ORDER

Service connection for hypertension is denied.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


